JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellants. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed February 29, 2008, 2008 WL 576775, be affirmed. The claims in appellants’ complaint arise from appellee’s processing of an employment discrimination claim, but there is no cause of action against the Equal Employment Opportunity Commission for challenges to its processing of a claim. See Smith v. Casellas, 119 F.3d 33, 34 (D.C.Cir.1997).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.